Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered July 20, 2000, in plaintiffs’ favor, in the total amount of $142,699.58, on two promissory notes, unanimously affirmed, with costs.
While summary judgment upon a promissory note should be denied where there are questions of fact as to whether the note was procured by fraud (see, GTE Automatic Elec. v Martin’s Inc., 127 AD2d 545), here, the allegations in defendant’s verified pleading were conclusory and unsubstantiated, and, indeed, substantially contradicted by plaintiffs’ documentary evidence, and, as such, insufficient to warrant denial of plaintiffs’ summary judgment motion (see, Bank Leumi Trust Co. v Lightning Park, 215 AD2d 246). Defendant’s claim that he had been unable to obtain facts necessary to oppose summary judgment was properly rejected by the motion court since the action had been commenced more than two years prior to the summary judgment motion and defendant, during that time, failed to proceed in a timely fashion to procure plaintiffs’ depositions. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.